Citation Nr: 0125485	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a left knee injury, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2000 rating decision by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which (in part) increased the disability rating for 
residuals of a left knee injury to 10 percent evaluation, 
effective from March 2, 2000.  A notice of disagreement was 
received in February 2001, a statement of the case was issued 
in March 2001, and a substantive appeal was received in April 
2001.  


REMAND

In his February 2001 notice of disagreement, it was reported 
that the veteran had undergone surgery at St. Alphonsus 
Medical Center in October 2000.  A review of the record 
reflects that the medical records from that facility have not 
been requested by the RO or otherwise associated with the 
claims folder.  The Board believes that the new assistance 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
implementing regulations require VA assistance in obtaining 
such records which the veteran has identified.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who have treated his service-connected 
left knee disability since March 2000.  
The RO should specifically request 
records documenting the reported October 
2000 surgery at St. Alphonsus Medical 
Center as well as any follow-up records.  
Any records obtained should be associated 
with the claims file.  The RO should also 
undertake any additional action necessary 
to comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations. 

2.  The veteran should then be scheduled 
for a VA examination by an appropriate 
specialist to ascertain the severity of 
his service-connected left knee 
disability.  It is imperative that the 
claims file be made available to and be 
examined by the examiner in connection 
with the examination.  Any medically 
indicated special tests and studies 
should be accomplished.  All clinical and 
special test findings should be clearly 
reported.  Additionally, range of motion 
should be reported to include a reference 
to what point (in degrees) any motion is 
limited by pain.  Additional functional 
loss, if any, due to fatigue, weakness 
and incoordination should also be 
reported.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the veteran's left knee disability.  
The veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



